Fourth Court of Appeals
                                   San Antonio, Texas
                                         JUDGMENT
                                      No. 04-13-00197-CV

      IN THE MATTER OF THE GUARDIANSHIP OF Carlos Y. BENAVIDES, Jr.,
                          an Incapacitated Person

                   From the County Court at Law No. 2, Webb County, Texas
                              Trial Court No. 2011PB000081L2
                            Honorable Jesus Garza, Judge Presiding

     BEFORE CHIEF JUSTICE STONE, JUSTICE ANGELINI, AND JUSTICE CHAPA

        In accordance with this court’s opinion of this date, the probate court’s order finding that
Leticia Russo Benavides has an interest adverse to the interests of Carlos Y. Benavides, Jr. and
thereby lacks standing to participate in the underlying guardianship proceeding is AFFIRMED.
The appellees’ motion to dismiss the remainder of this appeal is GRANTED, and the remainder
of this appeal is DISMISSED FOR LACK OF JURISDICTION. It is ORDERED that appellees
recover all their costs of this appeal from appellant.

       SIGNED February 19, 2014.


                                                 _____________________________
                                                 Catherine Stone, Chief Justice